BOWEN, Presiding Judge,
dissenting.
I adhere to the position I expressed in Bishop v. State, 592 So.2d 664, 665 (Ala.Cr.App.1991) (Bowen, J., dissenting), reversed, 608 So.2d 345 (Ala.1992), and Maddox v. State, 662 So.2d 914 (Ala.Cr.App.1993), that Rule 32.7(d) takes precedence, in some cases, over the Rule 32.6(a) requirement that a Rule 32 petition be filed on the proper “form.” Our blind adherence to Drayton v. State, 600 So.2d 1088 (Ala.Cr.App.1992), is a literal exaltation of form over substance.
A simple reading of this petition shows that it is precluded by Rule 32.2(c), the period of limitations. The circuit court’s order denying the petition without requiring the State to respond should be affirmed; therefore, I must dissent.